     Case 2:13-cv-10600 Document 21 Filed 10/27/20 Page 1 of 6 PageID #: 1195

                 IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION

PATRICIA FOLEY and
GEORGE FOLEY,

                           Plaintiffs,

v.                                                  Civil Action No. 2:13-cv-10600

ETHICON, INC., et al.,

                           Defendants.

                      MEMORANDUM OPINION AND ORDER


        On September 24, 2018, a Suggestion of Death was filed by defendants’ counsel

suggesting the death of Patricia Foley during the pendency of this civil action. [ECF

No. 17].

        Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”)

# 308 (Requirements for Counsel to Deceased Plaintiffs) filed in In re: Ethicon, Inc.

Pelvic Repair System Products Liab. Litig., 2:12-md-2327 [ECF No. 6218], the time

to substitute a proper party for the deceased party has expired and there has been no

motion to substitute the deceased party.

        I.    Background

        This action resides in one of seven MDLs originally assigned to me by the

Judicial Panel on Multidistrict Litigation concerning the use of transvaginal surgical

mesh to treat pelvic organ prolapse (“POP”) and stress urinary incontinence (“SUI”).

This particular case involves Pennsylvania co-plaintiffs, one of whom, Ms. Foley, was

implanted at Graduate Hospital in Philadelphia, Pennsylvania with the TVT, a mesh


                                           1
   Case 2:13-cv-10600 Document 21 Filed 10/27/20 Page 2 of 6 PageID #: 1196

product manufactured by Ethicon, Inc. Short Form Compl. [ECF No. 1] ¶¶ 1-11. On

September 24, 2018, defendants’ counsel filed a Suggestion of Death noting that Ms.

Foley died during the pendency of this action. [ECF No. 17].

      II.    Legal Standards

             a. Rule 25

      Rule 25 governs the process for substituting or dismissing a case after a

plaintiff has died. See Fed. R. Civ. P. 25. The rule provides:

             If a party dies and the claim is not extinguished, the court
             may order substitution of the proper party. A motion for
             substitution may be made by any party or by the decedent’s
             successor or representative. If the motion is not made
             within 90 days after service of a statement noting the
             death, the action by or against the decedent must be
             dismissed.

Fed. R. Civ. P. 25(a)(1). This rule also states that, “[a] motion to substitute, together

with a notice of hearing, must be served on the parties as provided in Rule 5 and on

nonparties as provided in Rule 4. A statement noting death must be served in the

same manner.” Fed. R. Civ. P. 25(a)(3). The above-mentioned 90-day clock does not

begin to run until the decedent’s successors or representatives are served with a

statement noting death. See Farris v. Lynchburg, 769 F.2d 958, 962 (4th Cir. 1985).

If the successor or representative is party to the action, service must be made on the

party’s attorney. Fed. R. Civ. P. 5(b)(1).

      Whether a claim is extinguished is determined by the substantive law of the

jurisdiction in which the cause of action arose. See Robertson v. Wegmann, 436 U.S.

584, 587 n.3 (1991) (explaining that a claim is not extinguished if the jurisdiction

allows the action to survive a party’s death). Traditionally, state statutes expressly

state whether a claim survives a deceased party and to whom survivorship is allowed.

                                             2
   Case 2:13-cv-10600 Document 21 Filed 10/27/20 Page 3 of 6 PageID #: 1197

Id. at 589. If a case includes multiple plaintiffs, the death of one plaintiff does not

cause an abatement of the claims for the remaining parties. See Fed. R. Civ. P.

25(a)(2) (“After a party’s death, if the right sought to be enforced survives only to or

against the remaining parties, the action does not abate, but proceeds in favor of or

against the remaining parties.”).

                b. PTO # 308

       In Pretrial Order (“PTO”) # 308, the court required that “[f]or any case in which

plaintiff’s counsel subsequently learns of the death of his or her client, plaintiff’s

counsel shall file the suggestion of death within 120 days of counsel’s learning of the

death.” Pretrial Order # 308, p. 3, 2:12-md-2327 [ECF # 6218]. In addition, the court

directed that

          within the same 120-day period, plaintiff’s counsel must serve
          the suggestion of death on the parties and appropriate
          nonparties as described above, and file proof of such service
          with the court. The ninety-day substitution period provided by
          Rule 25(a) will commence upon the filing and proper service of
          the suggestion of death. In the event that plaintiff’s counsel
          fails to file the suggestion of death and properly serve it on the
          appropriate nonparties, the ninety-day substitution period will
          commence 120 days after the entry of this Order or 120 days
          after counsel’s learning of the death of his or her client,
          whichever is later.

Id. at 3-4.

       While this burden is on plaintiffs’ counsel, defendants’ counsel may also file a

suggestion of death on the record. “The filing of the suggestion of death by defendant’s

counsel places plaintiff’s counsel on notice of his or her client’s death, and therefore

commences the 120-day period within which plaintiff’s counsel must serve the

suggestion of death on the appropriate nonparties.” Id. at 4. If they should fail to



                                            3
   Case 2:13-cv-10600 Document 21 Filed 10/27/20 Page 4 of 6 PageID #: 1198

serve the suggestion of death, the ninety-day substitution period commences 120 days

after defendants’ counsel filed the suggestion of death. Id.

             c. Choice of Law

      If a plaintiff files her claim directly in the MDL in the Southern District of

West Virginia, the court consults the choice-of-law rules of the state where the

plaintiff was implanted with the product. See Sanchez v. Boston Scientific Corp.,

2:12-cv-05762, 2014 WL 202787, at *4 (S.D. W. Va. Jan. 17, 2014) (“For cases that

originate elsewhere and are directly filed into the MDL, the court will follow the

better-reasoned authority that applies the choice-of-law rules of the originating

jurisdiction, which in our case is the state in which the plaintiff was implanted with

the product.”). Ms. Foley underwent implantation surgery in Pennsylvania. Thus, the

choice-of-law principles of Pennsylvania guide the court’s choice-of-law analysis.

      Pennsylvania applies a modified “significant relationship” approach to choice-

of-law issues, combined with an “interest analysis” which involves an “appraisal of

the relevant States’ policies with respect to the controversy.” Foca v. Sears Roebuck

& Co., No. CIV. A. 88-8908, 1990 WL 85297, at *1–2 (E.D. Pa. June 15, 1990) (quoting

Blakesley v. Wolford, 789 F.2d 236, 239 (3d Cir. 1986)). A district court must engage

in a discriminating choice-of-law analysis only where “both jurisdictions’ interests

would be impaired by the application of the other’s laws (i.e., there is a true conflict).”

Powers v. Lycoming Engines, 328 F. App’x 121, 125 (3d Cir. 2009) (citation omitted).

Here, Ms. Foley had the TVT implanted in Pennsylvania and resided there. Thus, I

apply Pennsylvania’s substantive law to this case.




                                            4
   Case 2:13-cv-10600 Document 21 Filed 10/27/20 Page 5 of 6 PageID #: 1199

      III.   Analysis


      The defendants filed a Notice of Death on September 24, 2018, noting the Ms.

Foley died while this litigation was pending. [ECF No. 17]. Thus, plaintiffs’ counsel

was on notice of Ms. Foley’s death. Nothing was filed indicating that plaintiffs served

notice of this Suggestion on successors or potential representatives. Pursuant to Rule

25(a)(1) and PTO # 308 the time for substituting any party or non-party for the

deceased plaintiff has passed.


      Rule 25(a)(1) provides the sole procedural device allowing decedent’s successor

or representative to step into Ms. Foley’s shoes and pursue litigation on her behalf.

See Fed. R. Civ. P. 25(a)(1) (“A motion for substitution may be made by any party or

by the decedent’s successor or representative.”). Neither Mr. Foley or any non-party

successor or representative has complied with the substitution requirements of Rule

25(a)(1) within the time requirements as set forth in Rule 25(a) and PTO # 308.

Accordingly, the court ORDERS that the claims of Patricia Foley are DISMISSED

without prejudice.


      While failure to comply with Rule 25(a)(1) prevents Mr. Foley from pursuing

claims on Ms. Foley’s behalf, Rule 25(a)(2) does not prevent Mr. Foley from pursuing

claims on his own behalf. See Fed. R. Civ. P. 25(a)(2) (“After a party’s death, if the

right sought to be enforced survives only to or against the remaining parties, the

action does not abate, but proceeds in favor of or against the remaining parties.”). In

this matter, only Mr. Foley’s claim for loss of consortium remains. Because Mr. Foley’s

claim for loss of consortium is derivative of Ms. Foley’s claims, which have now been

dismissed, Mr. Foley’s claim for loss of consortium must be dismissed as well. See

                                          5
   Case 2:13-cv-10600 Document 21 Filed 10/27/20 Page 6 of 6 PageID #: 1200

Scattaregia v. Shin Shen Wu, 495 A.2d 552, 553 (Pa. Super. Ct. 1985). Accordingly,

the court ORDERS that the claim of George Foley is also DISMISSED without

prejudice.


      IV.    Conclusion


      It is ORDERED that the claims of the plaintiffs Patricia Foley and George

Foley are DISMISSED without prejudice pursuant to Rule 25(a)(1) and PTO # 308,

and this case is dismissed and stricken from the docket. Any remaining pending

motions are DENIED as moot.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

any unrepresented party.

                                      ENTER: October 27, 2020




                                        6
